Fourth Court of Appeals
                                San Antonio, Texas
                                      August 24, 2021

                                    No. 04-21-00169-CV

           IN THE INTEREST OF I.I.T., J.J.T., AND R.A.T., III, CHILDREN,

                 From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020PA00154
                         Honorable Susan D. Reed, Judge Presiding


                                      ORDER

       The Appellee, The Texas Department of Family and Protective Services' Motion for
Extension of Time to file Brief is hereby GRANTED. The Appellee's Brief is due September 7,
2021.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of August, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court